Citation Nr: 1135728	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-25 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1944 to February 1946.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Previously, the Board remanded the Veteran's case in September 2009 to obtain the Veteran's treatment records from various VA Medical Centers (VAMC) where the Veteran reportedly have received treatments for his psychiatric disorder.  

Subsequently, the Veteran's treatment records have been requested multiple times from the VA Medical Centers (VAMC) in St. Louis, Missouri, Los Angeles, California, and Little Rock, Arkansas.

In response, the St. Louis VAMC sent the Veteran's treatment records dated from August 1998 through March 2010; these records have been associated with the Veteran's claims file.  The claims file indicates that both the Jefferson Barracks Division and John Cochran Division are under St. Louis VAMC.

The Veteran's VA treatment records were requested from West Los Angeles Health Care Center and John L. McClellan Memorial Veterans Hospital in Little Rock, Arkansas in February, April, and May 2010.  The record reflects that the Los Angeles VAMC responded in July 2010 that no treatment or records had been 

found for the Veteran on the computer data base or among the retired or archived records.  Accordingly, the RO made a formal finding in October 2010 on the unavailability of the medical records from the Los Angeles VAMC and notified the Veteran of the unavailability of the Los Angeles VAMC records.  It was also indicated that a fourth request was made for treatment records from the Little Rock, Arkansas VAMC.  

In June 2011, the RO again requested the Veteran's records from the Little Rock, Arkansas VAMC; the same was notified to the Veteran in the same month.  Thereafter, a July 2011 formal memorandum of unavailability reflects that the RO received a negative reply from both John L. McClellan Memorial Veterans Hospital and Los Angeles Heath Care System.  Specifically, it indicated that VA system showed no records of treatment of the Veteran at the John L. McClellan Memorial Veterans Hospital.

While the RO made reasonable efforts to obtain the Veteran's VA treatment records and was unable to obtain them, the RO failed to provide the Veteran with a written notice of the unavailability of these records that meets the requirements under 38 C.F.R. § 3.159(e), specifically with regard to his Little Rock, Arkansas VAMC records.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, another remand is required so that the Veteran can be given a proper notice of the unavailability of his VA treatment records.

Accordingly, the case is remanded for the following actions:

1. The RO must provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that could be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) that the 

Veteran is ultimately responsible for providing the evidence, as required by 38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must advise the Veteran that he can submit alternative evidence to support his contention that service connection for an acquired psychiatric disorder is warranted.  This evidence may take the following forms, however, the Veteran may submit any other evidence he finds appropriate: statements from service treatment personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals, clinics and private physicians by which or by whom the Veteran may have been treated, especially soon after discharge, letters written during service, photographs taken during service, pharmacy prescription records, and insurance examinations.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

4.  THIS APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET.  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



